Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 28, line 16, change “45” to --- (not shown) ---.
On page 32, line 5, change “around the” to -- around a --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 8, and 11-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kano et al (US 2013/0089354 A1).  Regarding Claim 1, Kano et al disclose a charging device (See paragraph [0029], line 1) including: a charging member (i.e., charging member 14; Figure 8) that is rotatable and contacts and electrically charges a surface of a charging target member (i.e., photoconductor 12; Figure 8; See paragraph [0100], lines 1-3); and a cleaning member (i.e., cleaning member 100; Figure 8) that is rotatable and cleans a surface of the charging member (See paragraph [0107], lines 4-7), wherein the cleaning member includes: a core bar (i.e., core 100A; Figure 8; See paragraphs [0032]-[0033]) extending in a lengthwise direction; a foam member (i.e., foamed elastic layer 100B; Figure 8; See paragraphs [0037]-[0048]) that is helically wound around the core bar (See paragraph [0021]) while forming a gap (Figure 2) in the lengthwise direction and contacts the charging member; and a first adhesive agent (i.e., bonding layer 100D; Figures 1-2; See paragraph [0035]) that is provided between the foam member and the core bar, the first adhesive agent contacting a part of the foam member and another part of the foam member that are formed to adjoin each other in the lengthwise direction via the gap (Figure 2).  Regarding Claim 2, Kano et al disclose that a width of the first adhesive agent in the lengthwise direction is greater than a width of the gap in the lengthwise direction (Figure 2; See paragraphs [0053]-[0055]).  Regarding Claim 8, Kano et al disclose that the first adhesive agent is a belt like first adhesive agent; the foam member is a belt-like foam member; and the cleaning member is made by: sticking the belt-like first adhesive agent on a surface of a core bar by helically winding the belt-like first adhesive agent around the core bar while forming a first gap between opposite sides of the belt-like first adhesive agent in a lengthwise direction of the core bar; and bonding the belt-like foam member to the core bar by helically winding the belt-like foam member around the core bar so that the belt-like first adhesive agent contacts a part of the belt-like foam member and another part of the belt-like foam member that are formed to adjoin each other in the lengthwise direction of the core bar via a second gap (Figures 5A-5C; See paragraphs [0083]-[[0094]).  Regarding Claim 11, Kano et al disclose an image forming unit including the charging device described above (See paragraph [0029]).  Regarding Claim 12, Kano et al disclose that the image forming unit employs a one-component developing method by which a nonmagnetic one-component developing agent is used (Note the applicant has made this limitation non-critical due to the discussion on page 49, lines 8-16 of their application).  Regarding Claim 13, Kano et al disclose an image forming apparatus including the image forming unit described above (See paragraph [0029]).  Regarding Claim 14, Kano et al disclose a method of manufacturing a cleaning member, including: sticking a belt-like first adhesive agent on a surface of a core bar by helically winding the belt-like first adhesive agent around the core bar while forming a first gap between opposite sides of the belt-like first adhesive agent in a lengthwise direction of the core bar; and bonding a belt-like foam member to the core bar by helically winding the belt-like foam member around the core bar so that the belt-like first adhesive agent contacts a part of the belt-like foam member that are formed to adjoin each other in the lengthwise direction of the core bar via a second gap (Figures 5A-5C; See paragraphs [0083]-[[0094]).  It is noted that the sticking step and bonding step could be performed simultaneously or separately and still cover the applicants claimed subject matter.


Allowable Subject Matter
Claims 9 and 10 are allowable over the prior art of record due to the limitations related to a thickness of a foam member and an adhesive agent combined together and a bonding interval of the foam member as defined in the noted claims.

Claims 3-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawai (US 2012/0002998 A1) discloses a cleaning member for an image forming apparatus that includes a core and an elastic layer that is formed by a strip-shaped elastic member helically wound around an outer-peripheral surface of the core.
Terai et al (US 8,526,843 B2) disclose a cleaning element that includes: a shaft; a strip-shaped sheet which is disposed helically on the shaft; and an adhesive layer which is disposed between the shaft and the strip-shaped sheet.
Berens (US 2014/0037320 A1) discloses a roller having multiple spirally wrapped foam strips.
Yada et al (US 10,031,467 B2) disclose a cleaning roller that includes a shaft and an elastic body.  The elastic body is helically wound about the shaft.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
May 5, 2022